Holmes, J.,
dissenting. This court has previously set forth the legislative purpose of Am. Sub. H.B. No. 682 (136 Ohio Laws, Part II, 2809, 2843-2844), when considering a number of the sections of law included therein. In Denicola v. Providence Hospital (1979), 57 Ohio St. 2d 115 [11 O.O.3d 290], paragraph three of the syllabus, the court held that R.C. 2743.43 was not violative of the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution. In that case it was stated that the legislation “declares the Act to be an emergency measure, stating: ‘[NJecessary for the immediate preservation of the public peace, health and safety. The reason for such necessity lies in the fact that immediate action is necessary to insure a continuance of health care delivery to the citizens of Ohio.’
“Specifically, the General Assembly was legitimately concerned with the competency of medical malpractice experts testifying in medical malpractice ' claims, and the profound impact of such cases on the availability of medical malpractice insurance and resulting availability of health care in Ohio.” Id. at 120.
In Vance v. St. Vincent Hospital (1980), 64 Ohio St. 2d 36 [18 O.O.3d 216], the court in construing R.C. 2305.11 noted at 42 that the constitutionality of the section was not at issue and at 40 set forth the public policy of the legislature in enacting Am. Sub. H.B. No. 682. The court stated that: “The legislation was comprehensive in nature and consisted of a response to what was largely perceived throughout the country to be a medical malpractice ‘crisis’ manifested by sharply increased medical malpractice insurance premiums, cancellation of policies, and physician work slowdowns or stoppages.” Id. at 40.
Beatty v. Akron City Hospital (1981), 67 Ohio St. 2d 483 [21 O.O.3d 302], construed R.C. 2711.21 and held that such section is constitutional as against claims of violation of the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution and Section 2, Article I of the Ohio Constitution. This court again pointed out the public policy of the Medical Malpractice Act by stating, at 495: “The Ohio General Assembly, after appropriate study and debate on the subject, recognized the urgency of implementing a reasonable and effective means of helping alleviate the adverse economic and social impacts of this medical provider crisis. It is beyond reasonable question that the General Assembly has a legitimate interest in protecting the health of its citizens as well as the economic and social stability of the state in this area of concern. Concluding as they must have that the increased number of medical claims was the cause of the dramatic rise in the cost of medical malpractice insurance, and thus the cause of the rise in the cost of providing *295medical services to the public, it was only rational for the General Assembly to deal with such claims in the manner provided in the Act.”
In Baird v. Loeffler (1982), 69 Ohio St. 2d 533 [23 O.O.3d 458], this court construed R.C. 2305.11(B), as amended effective July 28, 1975, and held that the section was a bar to a claim of a minor whose cause of action accrued in 1972, but was not filed until March 1980.
I dissented in Schwan v. Riverside Methodist Hospital (1983), 6 Ohio St. 3d 300, which overruled Vance, supra. In Schwan, the majority held that R.C. 2305.11(B) was unconstitutional as it related to malpractice litigants who are minors. In Opalko v. Marymount Hospital, Inc. (1984), 9 Ohio St. 3d 63, this court, in reviewing the application of R.C. 2305.11(B), stated that such section had previously been found unconstitutional only as it would relate to the equal protection rights of minors and not the four-year bar contained in the latter portion of the section. The court thereupon pronounced that an action brought five and one-half years after the date on which the cause of action had accrued would be barred by the absolute four-year bar.
It should also be noted that in both Schwan and Opalko we had, in the main, the very issue before us which is presented in the case sub judice. In Schwan, the court of appeals held R.C. 2305.11(B) unconstitutional in light of R.C. 2305.16. In Opalko, what remained of the four-year bar was expressly declared constitutional “ ‘notwithstanding * * * [R.C.] 2305.16.’ ” See Opalko, supra, at 64.
This majority opinion merely retraces the steps in the review of the legislative enactment, and concludes differently than had other reviewing panels of this court. My position remains the same as I previously enunciated, and I find that the legislative pronouncement of public policy was, and remains, clear, that the four-year statute of limitations or repose should apply to all actions brought sounding in medical malpractice either by minors or adults.
Accordingly, I dissent from the opinion of the majority.
Wright, J., dissenting. The majority holds that the application of the four-year bar to minors is unconstitutional in that it violates the due course of law provision, Section 16, Article I, of the Ohio Constitution. I am surprised at how easily the majority reaches this conclusion, substituting its convictions for those of the General Assembly.
At the outset, it must be kept in mind that it is not the function of this court to pass judgment upon the wisdom of a legislative enactment. A statute can be unwise, but nevertheless constitutional. State v. Dorso (1983), 4 Ohio St. 3d 60. As Judge Zimmerman stated in State, ex rel. Bishop, v. Bd. of Edn. (1942), 139 Ohio St. 427, at 438 [22 O.O. 494]:
“* * * [Attention is directed to the universally recognized principle that a court has nothing to do with the policy or wisdom of a statute. That is the exclusive concern of the legislative branch of the government. When *296the validity of a statute is challenged on constitutional grounds, the sole function of the court is to determine whether it transcends the limits of legislative power.”
The principle articulated by Judge Zimmerman acts as a significant limitation on the power of this court in the interpretation of the Constitution and the determination of whether or not the legislative enactment violates its provisions. A court may intervene only when convinced that the statute violates a provision of the Constitution. Woodbridge, A History of Separation of Powers in Ohio: A Study in Administrative Law (1939), 13 U. Cin. L. Rev. 191.
While the public policy considerations are dissimilar, the clash over this court’s role as a maker of law vis-a-vis the legislative prerogative is strikingly similar to the conflict which developed fifty years ago between the United States Supreme Court and the Congress. As the reader may recall, the court’s “conservative” majority struck down a series of legislative acts designed to ameliorate the effects of the Great Depression. The “liberal” minority on the court deplored this form of judicial activism. Time and human frailty cured the conflict.19 A like situation may accrue here.
The often repeated theme contained in the majority opinions is disagreement with the legislative classification contained in R.C. 2305.11(B). Is this our function? I think not and say this despite my empathy with the claimants in the various cases we have before us. Regardless of the wisdom of the enactment, the sole question to be resolved by this court is whether the statute is rationally related to a legitimate state purpose.20
As previously recognized by this court, the 1975 amendment to R.C. 2305.11 was part of a comprehensive plan designed to ameliorate a malpractice insurance crisis that threatened our health-care delivery system.21 See Denicola v. Providence Hosp. (1979), 57 Ohio St. 2d 115, 120 [11 *297O.O.3d 290]; Vance v. St. Vincent Hosp. (1980), 64 Ohio St. 2d 36, 40 [18 O.O.3d 216]; Beatty v. Akron City Hosp. (1981), 67 Ohio St. 2d 483, 494-495 [21 O.O.3d 302].
The public policy considerations that prompted the legislature to take action to amend Ohio’s malpractice laws appear to be valid, reasonable and necessary. Prior to July 28, 1975, the statutory and judicial exceptions to the one-year statute of limitations for medical malpractice gave rise to long-term liability exposure for potential defendants which made it difficult for medical malpractice insurers to make accurate predictions regarding their future liability. Destabilization of the medical malpractice insurance market followed, resulting in dramatically increased premiums and unavailability of coverage at any cost to certain high-risk specialties and institutions. See Comment, Medical Malpractice and the Statute of Limitations in Ohio (1981), 10 Cap. U. L. Rev. 771.
The 1975 amendment to the statute of limitations was specifically designed to curtail one of the primary causes of the malpractice crisis — the long-tail liability factor22 — by placing an absolute, calculable outside limit of four years on all claims. The General Assembly’s response to the nationwide crisis was similar to that of a number of our sister states. By 1978, like statutes imposing an absolute bar had been enacted by twenty-four jurisdictions.23 See IB Hosp. Law Manual, Negligence (Supp. 1978), Section I:30(1).
The 1975 amendment eased the malpractice crisis by placing a reasonable cutoff on malpractice actions, which minimized problems of proof of stale claims, while still providing the potential plaintiff a reasonable time to file suit. As the amicus curiae, Ohio Hospital Association, has stated, under the pre-1975 version of the malpractice statute of limitations, claims arising from acts occurring at childbirth could be delayed as long as nineteen years. With today’s rapidly changing modern medical science, not only do memories fade, records become lost, and facts become stale over *298nearly two decades, but medical standards may change so dramatically that it is often difficult to reconstruct what the standard of care was nineteen years before, and patently unfair to apply today’s standard to treatment rendered a generation earlier.
The majority finds that four years is an inadequate time period for a minor to bring a malpractice action and erroneously concludes that the four-year bar was not reasonably related to a proper legislative purpose. In this determination, the majority improperly substitutes its judgment for that of the legislature. The clear legislative purpose in enacting R.C. 2305.11(B) was to ease the malpractice crisis and thus prevent the collapse of our health care system. It is hardly subject to challenge that such a purpose is a legitimate exercise of the police powers of the state. No member of this court or of any other court in this nation can question the right of the elected representatives of the people, whether members of the federal or state legislature, to create or abolish within certain limitations a cause of action under the common law. The legislature has no less the right to set limitations on such actions. In Osborn v. Bank of the United States (1824), 22 U.S. (9 Wheat.) 738, 866, Chief Justice Marshall stated that “* * * [the judiciary] has no will, in any case. * * * Judicial power is never exercised for the purpose of giving effect to the will of the Judge; always for the purpose of giving effect to the will of the Legislature; or, in other words, to the will of the law.”
The majority decision returns the malpractice situation regarding minors to a status similar to that existing prior to the 1975 amendment. It emasculates the legislature’s method of dealing with the malpractice crisis and ignores the public policy articulated by the General Assembly through the adoption of Am. Sub. H.B. No. 682 in 1975 and the amendments to R.C. 2305.11 in 1976, 1982 and 1984.
The number of malpractice claims brought against physicians and the amount of damage awards have clearly been on the rise in recent years. Malpractice Claims Tripled in Last Decade, AMA Study Reveals (1985), 7 Hosp. Risk Mgmt. 24; Professional Negligence Awards Increase 450%, Research Shows (1982), 4 Hosp. Risk Mgmt. 95. This increase in claims and awards is affecting the affordability of malpractice insurance. While most providers can still obtain coverage in some form, malpractice insurance carriers are discontinuing occurrence-type policies and are only offering claims-made policies24 which makes it necessary for providers to purchase coverage after they have retired or otherwise ceased their practice, or risk exposure to uninsured claims. Richards, Malpractice Losses Are Building — Again (Sept. 16, 1984), Hospitals, at 108. Additionally, the increase in claims and damage awards adds to the ultimate cost of health *299care for consumers. A 1983 study found that, in response to increased professional liability risks, forty percent of the providers prescribed additional diagnostic tests, twenty-seven percent performed additional treatment procedures and thirty-one percent increased their fees. AMA Study Shows Malpractice System Has Led to Increased Costs for Providers (1984), 6 Hosp. Risk Mgmt. 83. When these increased costs are considered in conjunction with the threat of fewer new providers choosing to enter the higher risk specialties, the ultimate result is less effective service to consumers at a greater cost.
The majority also holds that four years is an inadequate time period for a minor to bring a malpractice action even though such a suit may be brought by the minor’s parents or guardian for, and on behalf of, the child. In making this determination, the majority is again substituting its judgment for that of the General Assembly. Our society relies on parents to provide all of a child’s basic needs such as food, clothing and shelter. Therefore, the legislature can certainly make a determination that parents will bring an action on behalf of their injured child, especially since, in addition to parental concern, parents have the additional incentive of financial relief or financial benefit for the family in bringing a malpractice action.
I am satisfied that R.C. 2305.11(B) is constitutional and the application of such section to minors does not violate the due course of law provision, Section 16, Article I, of the Ohio Constitution. The enactment of R.C. 2305.11(B) in 1975 by the Ohio General Assembly was a reasonable exercise of the police powers of the state. I would predict that the invalidation of R.C. 2305.11(B) as it applies to minors will have a detrimental effect on both the health care providers and health care consumers in Ohio by increasing the cost of medical malpractice insurance which will thereby increase the cost of health care to the consumer, and by reducing the quality and availability of health care services available as providers who specialize in high-risk cases are forced out of the market.
What is truly remarkable about my brethren in the majority is their absolute refusal to consider the rational basis for the enactment of the 1975 amendment. In the words of the Psalmist, “* * * eyes have they, but they see not. They have ears, but they hear not.”25 It is disappointing that the majority has ignored the legislative response to a genuine crisis with respect to liability claims within the medical community. The General Assembly reacted to the problem in 1975. A like reaction may accrue in 1987.
Accordingly, I would reverse the judgment of the court of appeals in Mominee v. Scherbarth and affirm the judgment of the court of appeals in Wainstein v. University Hospitals.

 Cf. Carter v. Carter Coal Co. (1936), 298 U.S. 238, and NLRB v. Jones & Laughlin Steel Corp. (1937), 301 U.S. 1.


 At no time does the majority identify a fundamental property or liability interest upon which the statute can be said to impinge. Thus, the proper test to be invoked in considering whether R.C. 2305.11(B) violates due process of law is whether the enactment is rationally related to the public health, safety, morals or welfare.


 In Section 8 of Am. Sub. H. B. No. 682, the General Assembly set forth the legislative purpose of the amendments: “This act is hereby declared to be an emergency measure necessary for the immediate preservation of the public peace, health, and safety. The reason for such necessity lies in the fact that immediate action is necessary to insure a continuance of health care delivery to the citizens of Ohio. * * *” (136 Ohio Laws, Part II, 2809, 2843-2844.) The emergency to which the legislature refers in Am. Sub. H. B. No. 682 is one which has been documented by various commentators both pre- and post-1975. See, e.g., United States Department of Health, Education and Welfare, Report of the Secretary’s Commission on Medical Malpractice (1973); Sheehan, The Medical Malpractice Crisis in Insurance: How It Happened and Some Proposed Solutions (1975), 11 Forum 80; Gouldin & Gouldin, The *297Medical Malpractice Insurance Crisis (1975), 3 Ohio N.U.L. Rev. 510; National Conference of State Legislatures, A Legislator’s Guide to the Medical Malpractice Issue (1976); ABA, Report of the Commission on Medical Professional Liability (1977).


 “Long-tail liability factor” is the term used to describe the effect of exceptions to the statute of limitations that leaves potential defendants exposed to lawsuits for many years after an alleged negligent act took place.


 The states and territories which had enacted an absolute bar by 1978 were Alabama, Colorado, Connecticut, Florida, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky, Louisiana, Missouri, Nebraska, Nevada, New York, North Carolina, North Dakota, Ohio, Oregon, Puer-to Rico, South Carolina, Tennessee, Utah, and Washington. These absolute bars range from two years to ten years, but most are three or four years. In addition to these twenty-four, in a significant number of states, the statute begins to run from the “occurrence” of the act with no provision for tolling until the injury is discovered, and a tolling period for minors which is substantially shorter than the age of eighteen. See IB Hosp. Law Manual, Negligence (1978), Section 1:30(1).


 An occurrence-type policy provides coverage for any claim which is based upon an occurrence during the policy period regardless of when the claim is made. Claims-made policies only cover claims made during the policy period.


 Psalms 115.